DETAILED ACTION
In view of the appeal brief filed on 09/2/2022, PROSECUTION IS HEREBY REOPENED.  The examiner withdraws the finality of the previous Office action and modifies rejections established in the previous Office action as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LYLE ALEXANDER/           Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “judging the presence or absence of a sialic acid residue is to exclude a monosaccharide composition candidate which does not include a sialic acid residue, judging the presence or absence of a specific type of modified sialic acid residue is to exclude a monosaccharide composition candidate which does not include a specific type of modified sialic acid residue, and judging the number of occurrences of the specific type of modified sialic acid residue is to exclude a monosaccharide composition candidate which does not include a predetermined number of a specific type of modified sialic acid residue.”. However, neither the claim nor the specification describes the procedure of the judging process. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “judging the presence or absence of a sialic acid residue is to exclude a monosaccharide composition candidate which does not include a sialic acid residue, judging the presence or absence of a specific type of modified sialic acid residue is to exclude a monosaccharide composition candidate which does not include a specific type of modified sialic acid residue, and judging the number of occurrences of the specific type of modified sialic acid residue is to exclude a monosaccharide composition candidate which does not include a predetermined number of a specific type of modified sialic acid residue” without specifically defining the judging procedure, which renders the claim unclear and indefinite, since it is not apparent, as to what procedure is recited in the claim.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blank et al. (WO 2015/075139) (Blank).
Regarding claim 1, Blank teaches a sialylated glycan analysis method using mass spectrometry for analyzing a structure of a sialylated glycan to which a sialic acid is linked (abstract), the method comprising:
a) a modification step in which a linkage-type-specific modification is performed on a sialic acid residue included in a sialylated glycan to be analyzed (Fig. 3; page 27, lines 11-27);
b) an analysis execution step in which the sialylated glycan after the modification by the modification step is subjected to a mass spectrometric (MALDI-TOF-MS) analysis to obtain mass spectrum information (page 28, lines 13-19);
c) a candidate estimation step in which a candidate of a monosaccharide composition is estimated for a peak observed on the mass spectrum obtained in the analysis execution step, based on mass information of the peak (Fig. 6, page 28, lines 21-26): and
d) a candidate-narrowing step in which a plurality of peaks observed on the mass
spectrum and having a mass difference (e.g. 46) corresponding to a technique of the linkage-type-specific modification are assumed to be a cluster of peaks corresponding to sialylated glycans including sialic acid residues of a same kind with different linkage types and being identical in the monosaccharide composition exclusive of the sialic acid residues (Fig. 6), and monosaccharide composition candidates obtained for those peaks are narrowed down by judging each monosaccharide composition candidate from at least one of following aspects: presence or absence of a sialic acid residue; and presence or absence of a specific type of modified sialic acid residue, or number of occurrences of the specific type of modified sialic acid residue (Fig. 6, page 28, lines 21-26).
For the convenience of the discussion, Fig 6 of Blank is copied as the following


    PNG
    media_image1.png
    821
    1052
    media_image1.png
    Greyscale

The horizontal axis represents m/z of the ion peaks. The labels to the peaks are predicted structure for that peak. each solid round dot at the top terminal of the structure represents a sialic acid residue. The solid round dot tilting to the left represents a a2,3-linked sialic acid residue. The solid round dot tilting to the right represents a a2,6-linked sialic acid residue. It is readily clear that some labeled structures do not have sialic acid residue, some labeled structures have one, two, three or four a2,3-linked sialic acid residues, some labeled structures have one, two or three a2,6-linked sialic acid residues. 
From Fig. 6, 
Blank teaches judging the presence or absence of a sialic acid residue (glycans [M+Na]+ ranging in mass from 1257.423 Da (H5N2) to 4727.640 Da (H10N9F1 with four lactonised sialic acids (abbreviated as L) indicating a2,3-linkage) (Figure 6).) (page 28, lines 21-26). The glycan structure next to each signal as shown in Fig. 6 teaches that when a sialic acid residue is in the labeled structure (e.g. the signal of 4727.831 m/z in Fig. 6C indicating a glucan structure include a2,3-linked sialic acid residue) and the labeled peak is present, then one can concludes that the structure of glycan includes a monosaccharide composition candidate which include a sialic acid residue. In other words, when a sialic acid residue is present in the labeled structure, one can conclude that the structure of glycan excludes a monosaccharide composition candidate which does not include a sialic acid residue;
Blank also teaches judging the presence or absence of a specific type of modified sialic acid residue to exclude a monosaccharide composition candidate which does not include a specific type of modified sialic acid residue (a2,3-linked) (Fig. 6, page 28, lines 21-26). The glycan structure next to each signal as shown in Fig. 6 teaches that when a specific type of modified sialic acid residue is in the labeled structure (e.g. the signal of 4727.831 m/z in Fig. 6C indicating a glucan structure includes a a2,3-linked sialic acid residue) and the labeled peak is present, then one can conclude that the structure of glycan includes a monosaccharide composition candidate which include a specific type (e.g. a2,3-linked) of modified sialic acid residue. In other words, when a specific type of modified sialic acid residue is present, then one can conclude that the structure of glycan excludes a monosaccharide composition candidate which does not include the specific type of modified sialic acid residue; and
Blank further teaches judging the number of occurrences of the specific type of modified sialic acid residue (glycans [M+Na]+ ranging in mass from 1257.423 Da (H5N2) to 4727.640 Da (H10N9F1 with four lactonised sialic acids (abbreviated as L) indicating a2,3-linkage) (Figure 6).) (page 28, lines 1-26). The glycan structure next to each signal as shown in Fig. 6 teaches that when the number of occurrences of the specific type of modified sialic acid residue is in the structure (e.g. the signal of 4727.831 m/z in Fig. 6C indicating a glucan structure include four a2,3-linked sialic acid residues) and the peak is present, then one can conclude that the structure of glycan includes a monosaccharide composition candidate which include a predetermined number (e.g. four) of a specific type (e.g. a2,3 linked) of modified sialic acid residue. In other words, when the number of occurrences of the specific type of modified sialic acid residue is present, one can conclude that the structure of glycan excludes a monosaccharide composition candidate which does not include a predetermined number (e.g. four) of a specific type (e.g. a2,3 linkage) of modified sialic acid residue.
Alternatively, if Blank does not explicitly teach such mental activity as recited in the instant claim, one having ordinary skill in the mass spectroscopy art would understand how to read the mass spectrum, as explained above, and would logically reason the same conclusion as recited in the claim based on the mass spectrum of figure 6.
Regarding claim 2, Blank teaches that wherein:
an analysis of a glycan structure is performed in which α2,3-sialic acid residue and α2,6-sialic acid residue are distinguished from each other as the sialic acid residues with different linkage types (Fig. 4, page 27, lines 14-25).
Regarding claim 4, Blank teaches that wherein:
in the candidate-narrowing step, for a sialylated glycan having a sialic acid linked to one or more terminals of the glycan, a plurality of peaks corresponding to a mass difference (e.g. 46) between different types of modified sialic acid residue generated by the linkage-type-specific modification are located (Fig. 6), and the monosaccharide composition candidates are narrowed down under a condition that the monosaccharide composition corresponding to a peak on a lower-mass side among the plurality of peaks should include at least one modified sialic acid residue having a smaller mass while the monosaccharide composition corresponding to a peak on a higher-mass side should include at least one modified sialic acid residue having a larger mass (Fig. 6, page 28, lines 21-26).
Regarding claim 5, Blank teaches that wherein:
in the candidate-narrowing step, two peaks corresponding to N times the mass difference ΔM between the different types of modified sialic acid residue generated by the linkage-type-specific modification (where N is an integer equal to or greater than one) are located, and the monosaccharide composition candidates are narrowed down under a condition that the monosaccharide composition corresponding to the peak on the lower-mass side should include the modified sialic acid residue having the smaller mass and occurring at N locations (Fig. 6, page 28, lines 21-26).
Regarding claim 6, Blank teaches that wherein:
the modified sialic acid residue having the smaller mass and occurring at N locations is a modified a2,3-sialic acid residue (Fig. 6, page 28, lines 21-26).
Regarding claim 7, Blank teaches that wherein:
in the candidate-narrowing step, two peaks corresponding to N times the mass
difference ΔM between the different types of modified sialic acid residue generated by the linkage-type-specific modification (where N is an integer equal to or greater than one) are located, and the monosaccharide composition candidates are narrowed down under a condition that the monosaccharide composition corresponding to the peak on the higher-mass side should include the modified sialic acid residue having the larger mass and occurring at N locations (Fig. 6, page 28, lines 21-26).
Regarding claim 8, Blank teaches that wherein:
the modified sialic acid residue having the larger mass and occurring at N locations is a modified a2,6-sialic acid residue (Fig. 4).
Regarding claim 9, Blank teaches that wherein:
an estimation of a monosaccharide composition candidate in the candidate estimation step is performed by computing a combination of monosaccharides which are consistent with masses of the peaks under search conditions which specify kinds of potentially contained monosaccharides and a range of the number of occurrences of each monosaccharide (page 28, lines 21-26).
Regarding claim 11, Blank teaches that wherein:
in the candidate-narrowing step, the monosaccharide composition candidates are further narrowed down by judging each monosaccharide composition candidate from identity of the monosaccharide composition exclusive of the sialic acid residue and the modified sialic acid residue (Fig. 6, page 28, lines 21-26).
Blank teaches that the sample is human plasma (page 18, line 11). Human plasma contains monosaccharide that does not contain sialic acid residue.
Blank teaches identifying the presence of sialic acids with different linkages in monosaccharide composition based on the presence of the reaction products (page 27, line 11-25). Therefore, Blank also teaches identifying the absence of sialic acid residues in monosaccharide composition based on the absence of the reaction products. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (WO 2015/075139) (Blank) in view of Nishikaze, et al. (ASMS Proceedings, 2015) (Nishikaze).
Regarding claim 3, Blank does not specifically teach that wherein: an isopropylamide modification and a methylamide modification are performed as the linkage-type-specific modification in the modification step. However, Nishikaze teaches an isopropylamide modification and a methylamide modification are performed as the linkage-type-specific modification in the modification step (Fig. 3). At time before the filing it would have been obvious to one of ordinary skill in the art to perform an isopropylamide modification and a methylamide modification as the linkage-type-specific modification in the modification step, in order to identify the α2,3-sialic acid residue and α2,6-sialic acid residue linkages.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (WO 2015/075139) (Blank) in view of Nie et al. (Journal of Proteomics, 2012) (Nie).
Regarding claim 10, Blank does not specifically teach that wherein: the mass spectrometric analysis in the analysis execution step is performed in a negative-ion mode. However, Nie teaches that the mass spectrometric analysis of sialilated glycan in the analysis execution step is performed in a negative-ion mode (page 3100, par 2; page 3102, par 0). Nie teaches that “Most recently, the same group developed a new approach for discriminating between α2,3- and α2,6-sialylation of glycopeptides by an on-plate 1-pyrenyldiazomethane (PDAM) derivatization of sialyl glycopeptides followed by negative-ion MALDI MS” (page 3102, par 0). Nie further teaches that “ionic signal suppression is often a major issue in the analysis of sialylated glycans by MS, particularly due to the presence of a carboxyl group at the anomeric carbon, which is usually ionized at physiological pH, thus resulting in a negative charge above pH value of ~2.6. As the number of SA moieties increases on a particular glycan, it becomes inherently difficult to detect these glycans, which can lead to incomplete characterization of a given sample. To avoid these problems, sialylated glycans are typically characterized in the negative mode” (page 3100, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to performed MS analysis of sialilated glycan in a negative-ion mode, in order to avoid ion signal suppression.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797